United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41318
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARIO PEREZ-SANCHEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:02-CR-527-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Mario

Perez-Sanchez (Perez) has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967).    Perez has not filed a response to counsel’s motion.

Our independent review of the brief and the record discloses no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41318
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.